Mr. Presiding Justice Hatchett dissenting: I dissent from the judgment of the court. However, I agree that the evidence shows the bond was not stolen. The promise of defendant was : “We hereby guarantee to either secure a duplicate of said bond which has been lost or to secure the payment to you of the amount of said bond upon its maturity. This bond we have been advised matures on 12/31/32.” Defendant did not find the lost bond and did not secure a duplicate. The face value of the bond was $1,000. It drew interest at six per cent per annum from December 1, 1927. On these facts plaintiff is given judgment for the sum of $1,452, the face amount of the bond with interest. ' There is no proof in the record that the bond was worth anything. There is no proof of how much it would have cost to obtain a duplicate as agreed. Under the statute plaintiff can still sue on the bond. (See Illinois State Bar Stats. 1935, ch. 98, U 15, section 14; Jones Ill. Stats. Ann. 89.015.) The only damage which has actually been sustained is what it will cost to procure an indemnified bond as provided by the statute. Under the circumstances I think the amount of the judgment is unconscionable. The agreement (assuming a valid consideration) was one in the nature of the payment of a penalty, and only actual damages should in my opinion have been allowed.